Citation Nr: 1416055	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected seizure disorder.

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected seizure disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from February 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that in relevant part denied service connection for a neck condition, a low back condition and tension headaches.

The Veteran requested a hearing before the Board by videoconference from the RO, and a hearing was duly scheduled in October 2011.  The Veteran failed without explanation to appear at the scheduled hearing; his request for a hearing before the Board is accordingly deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In December 2011 the Board issued a decision that denied service connection for a lumbar spine disorder, to include as secondary to the service-connected seizure disorder.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision on that issue and remand that issue back to the Board for further development. 

The Board's action in December 2011 also remanded the claims for service connection for cervical spine disorder and headaches to the Agency of Original Jurisdiction for additional development, which has been performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's electronic VA record, Virtual VA contains treatment records that post-date the RO's last adjudication of the claim in October 2012.   The Veteran's service representative has waived original RO review of these documents, and the Board accepts the Virtual VA treatment record for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will advise the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability of the cervical spine that is etiologically related to service or that is proximately caused by or permanently worsened by the service-connected seizure disorder.

2.  There is no competent evidence associating the Veteran's claimed headache disorder with service or with a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The requirements for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by a letter in January 2009; the same letter advised him of the elements required to show entitlement to service connection on a secondary basis and of the respective duties of VA and the claimant in obtaining evidence.  The Veteran had ample opportunity to respond prior to the March 2009 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Board previously reviewed the file and determined the Veteran should be afforded a medical examination, and remanded the file for that purpose.  In compliance with the Board's remand, the Veteran underwent a VA examination in March 2012.  The Board has reviewed the medical examination report and associated opinion and finds the AOJ has substantially complied with the Board's remand requirements.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

As indicated in the Introduction, the Veteran was scheduled to testify the Board at his request, but he failed to appear for the hearing.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) show no indication of chronic headaches or of neck/cervical spine complaints.  The Veteran began to experience convulsive seizures in September 2006 and was eventually discharged from service for a seizure disorder, but extensive neurological evaluations are silent in regard to any concurrent headaches or cervical spine symptomology.  (He is service connected for a seizure disorder evaluated as 40 percent disabling.)   

A March 2007 Medical Board Report lists the Veteran's neurological symptoms in detail, including the frequency and severity of his seizures.  The report is silent in regard to any headaches associated with the seizures, and any report of associated cervical spine/neck complaints.

In a self-reported Report of Medical History in July 2007 the Veteran denied history of frequent or severe headaches; he also denied recurrent back pain or any back problem.  He was discharged from service the same month.

The Veteran had a VA compensation and pension (C&P) examination in July 2007 in which he reported his seizure symptoms.  Review of symptoms (ROS) was negative for the neck/spine, the extremities or neurological system.  Physical examination showed no abnormality of the neck/cervical spine and no neurological abnormality.   Electroencephalogram (EEG) and brain magnetic resonance imaging (MRI) studies were negative.   The examination report is silent in regard to headaches.  The diagnosis was seizure disorder without effect on usual occupation or activities of daily living (ADLs).

In January 2008 the Veteran was referred to the VA neurological clinic for consultation on seizures.  The consultation is silent in regard to any complaint of headaches or neck pain.  Neurological testing (cranial nerve, motor, sensory, deep tendon reflex) was within normal limits.  The clinical impression was presumed seizure disorder.

The Veteran presented to the VA neurology clinic in October 2008 for follow-up of his usual episodes of possible seizures.  The note is silent in regard to headaches or neck/cervical spine complaints.  The neurologist noted that MRI showed some widening of the skull sutures but no obvious pathology was seen, and EEG was normal.  The clinical impression was possible seizure disorder with unusual episodes but no recurrence since June 2007.

The Veteran presented to the VA Primary Care Clinic (PCC) in January 2009 for follow-up of his history of seizure disorder since 2006.  The clinical report is silent in regard to any reported headaches or neck pain and no abnormality of the cervical spine was noted on clinical examination.  

The Veteran had a VA neurological examination in February 2009, which was performed by a neurologist who reviewed the claims file.  The Veteran denied any history of head trauma, encephalitis or meningitis.  He reported that for the past six months he had been having tension-type headaches that began in the neck and shoulders and progressed to the occipital region of the head; the headaches were not precipitated by any specific head movements or any external factors other than possible stress.   The examiner stated the headaches were tension-type headaches that were not related to the service-connected seizure disorder because they became manifest after the Veteran's most recent seizure.  The examiner stated the Veteran's musculoskeletal neck pain was most likely responsible for his headaches; toward that end the examiner requested an MRI of the cervical spine to look for any significant nerve root compression from a herniated disc.

The Veteran also had a VA examination of the cervical spine in February 2009, performed by a physician who reviewed the claims file.  The Veteran complained of neck pain from the neck progressing down to the back, without associated tingling in the extremities.  The Veteran stated that his neck pain began in service, when he fell after having seizures, although he had not been treated for neck pain in service.  The Veteran endorsed having chiropractic treatment for neck pain.  Clinical examination of the cervical spine showed increased neck lordosis but was otherwise essentially normal; the neurological system was also grossly normal.  The examiner stated an impression of neck strain and stated that based on review of medical records, physician examination and history there is no relationship of the neck strain with the service-connected seizure disorder.  The examiner noted that the seizure disorder had been documented during service but there was no documentation that the Veteran had any seizure-related falls during service.

In an addendum, the VA examiner stated he had reviewed X-rays of the cervical spine that were taken at the VA medical center (VAMC) on February 10 of that year.  These X-rays showed no evidence of pre-vertebral soft tissue swelling and no evidence of fracture or subluxation of the cervical vertebral bodies.  Cervical disc space was well-preserved.  The impression was C7-T1 level not visualized but remainder of cervical spine radiograph within normal limits.

The file contains a February 2009 note by Weisenberg Chiropractic stating the February 10 VAMC X-ray had been reviewed by the chiropractor.   The chiropractor's impression was 100 percent loss of cervical lordosis, left malposition of C-2 vertebral body and anterior translation of the head on the central axis.

VA MRI of the brain in March 2009 showed mega cisterna magna with normal-appearing cerebellar vermis and hemispheres as well as some abnormality of the sinuses.  VA MRI of the cervical spine the same month showed minimal degenerative changes with no significant spinal canal stenosis or neural foraminal narrowing.  

The Veteran presented to the VA PCC in July 2009 complaining of intermittent numbness and tingling of the left thumb and fingertips and continued neck pain.  The Veteran was scheduled to undergo EMG.  In relevant part, the clinical impression was paresthesia left hand and chronic neck pain.

The file contains a letter dated in June 2011 from Dr. JEH, a VA physician who stated she was writing the letter at the Veteran's request in support of his claim of service connection for neck disease [as secondary] to seizure disorder.  The Veteran had reported to Dr. JEH that he began having headaches in 2008-2009 at the same time that he was having frequent seizures.  MRI of the cervical spine in 2009 showed degenerative changes at C3-4 and C4-5; given that the Veteran was only 24 years old at the time such degenerative changes were not likely to have been age-related or related to ordinary activities.  Dr. JEH stated an opinion that it is at least as likely as not that the cervical spine changes are due to frequent seizures producing neck muscle spasms and subsequent degenerative changes in the cervical spine.

As documented by files in Virtual VA, the Veteran presented to the VA emergency room (ER) in November 2011 complaining of depression.  During interview he reported occasional headaches but denied current headache.

The Veteran had a VA general medical examination in December 2011.  The examiner did not note any present cervical spine disorder.  The Veteran endorsed episodes of "jerking" type seizures, most often associated with periods of stress and/or impaired sleep.  The examiner noted diagnosis of absence seizures or petit mal or atonic seizures (generalized non-convulsive seizures); the examination report is silent in regard to any associated headaches.

The Veteran's most recent VA examination was performed in June 2012, by a physician who reviewed the claims file and the Veteran's remote VA treatment record; the examiner also reviewed the opinion of Dr. JEH cited above.  The Veteran endorsed seizures that began in service and continued after discharge from service; his most recent seizure was two and a half years prior to the current examination.  The Veteran reported having noticed pain in the back of his neck after discharge from service; he denied neck pain in service and attributed his neck pain to falling down when he gets seizures.  The examiner performed an examination of the Veteran's cervical spine and neurological system and noted clinical observations in detail.   The examiner noted previous diagnosis of cervical strain; however, based on current examination the Veteran did not have a present diagnosis of any cervical spine condition.  The Veteran's subjective complaints of neck pain could not be documented by objective examination.  The examiner noted that MRI of the cervical spine in March 2009 showed minor degenerative changes, but in the examiner's opinion this could not account for his neck pain.  There was no indication of definitive arthritic changes or disc changes, although the Veteran may have strained his neck in the past, as documented by chiropractic records and in his complaint of neck pain to VA providers.  

In regard to etiology, the examiner stated that after reviewing all the medical evidence of record and examining the Veteran it is her opinion that the Veteran's neck condition did not begin in service, as there is not documentation of any neck disorder in STRs, and as the Veteran currently denied any neck problem in service.  The examiner also stated that in her opinion the claimed neck pain is not likely secondary to falls due to the service-connected seizure disorder.  As rationale, the examiner stated there is no documentation of any falls, or any neck injury, of record.  In that regard, computed tomography (CT) scan in September 2010 showed no fracture or dislocation.  The examiner specifically disagreed with Dr. JEH's opinion, because MRI of the cervical spine showed only "minor degenerative changes" which by itself does not indicate arthritis.  Further, current examination of the neck was completely normal.  Thus, it is not likely the alleged cervical spine disorder is proximately caused, or permanently worsened beyond its normal progression, by the service-connected seizure disorder.      

The Veteran's file in Virtual VA contains 314 pages of VA treatment records on the Compensation and Pension Record Interchange (CAPRI) system that are not in the paper claims file.  These records document VA outpatient treatment and inpatient psychiatric treatment through July 2013, and are silent in regard to complaint of neck pain or headaches.  During clinical examinations the Veteran's neck was consistently noted to be "supple" and unremarkable, and there are no complaints of current headaches.  Of interest, during inpatient psychiatric treatment in November 2011 the Veteran denied any current pain or any significant pain for the past two months, and he was found at the time to be at low risk for falls.

Review of the evidence above shows the Veteran did not have a diagnosed cervical spine disorder at his most recent VA examination in June 2012.  However, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed, or during pendency of a claim; thus, a claim may not be denied in those circumstances because of an absence of a current disability.  

Review of the file shows the Veteran to have been diagnosed during the appeals period with cervical strain and headaches.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the Veteran's cervical spine strain is not shown to be etiologically related to service or to his service-connected seizure disorder.
Regarding direct service connection, there is no evidence of neck pain or headaches in STRs.  The Veteran has consistently denied having headaches in service, so there is no lay evidence of chronic headaches that were manifested in service.  The Veteran has occasionally asserted having had neck pains in service, but on other occasions he has denied such in-service symptoms; given such inconsistency the Board finds that neck pain is not shown to have been manifested during service. 
There is no medical opinion of record asserting a direct relationship between neck pain or headaches and service.  The VA medical examiners in February 2009 and in June 2012 agreed that the cervical spine disorder is not directly related to service, and the VA neurological examiner in February 2009 similarly stated the headaches were not incurred in or related to service.  Thus, competent and uncontroverted medical opinion of record weighs against direct service connection.  
The Board accordingly finds that the Veteran does not have a cervical spine disorder or a headache disorder that was manifested in or otherwise etiologically related to service.
Turning to the question of secondary service connection, the medical opinion is conflicting.  Dr. JEH submitted a letter in June 2011that generally supports secondary service connection for a cervical spine disorder, whereas the VA examiners in February 2009 and in June 2012 asserted a contrary opinion.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   
The Board finds at this point that the opinion of the VA examiner in June 2012 is the most probative under the criteria of Nieves-Rodriguez.  Dr. JEH did provide a fully-articulated opinion, but it was based on the Veteran's report of his headaches and his report of seizures; there is no indication regarding what clinical records, if any, Dr. JEH reviewed in formulating her decision.  The VA examiner in June 2012 based his fully-articulated decision not only on examination of the Veteran but also on review of the complete medical record, to include current VA treatment records, and is thus more probative under the first inquiry of Nieves-Rodriguez.  
As regards headaches, the VA neurological examiner in February 2009 stated an opinion that the claimed headaches are related to neck pain, not to the service-connected seizure disorder.  This medical opinion is not contradicted by any other medical opinion of record.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various VA examiners and providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran told the VA neurological examiner in February 2009 that his headaches began at the same time that his seizure disorder increased in severity, but the examiner stated that this was inconsistent with contemporaneous treatment records showing the Veteran's last seizure was months before his reported onset of headaches.  The Veteran told the VA orthopedic examiner in February 2009 that his neck pain began in service when he had seizure-related falls, but the examiner noted this was inconsistent with STRs; this is also inconsistent with the Veteran's later account to the VA examiner in June 2012 that he noticed neck pain after discharge from service.  The Veteran told the VA examiner in June 2012 that his headaches began in service, but this is inconsistent with his self-reported Report of Medical History in July 2007 in which he denied headaches in service, and is also inconsistent with his earlier account to the VA examiner in February 2009.  In sum, the Veteran's account of symptoms is so internally inconsistent as to be not credible.  To the degree that the Veteran intends by his lay evidence to provide an opinion regarding the etiology of his neck pain and his headaches, this is a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the evidence and analysis above the Board has found the Veteran does not have a cervical spine disorder or a headache disorder that etiologically related to service or that is proximately caused by or permanently worsened by the service-connected seizure disorder.  Accordingly, the criteria for service connection on a direct or secondary basis are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for headaches is denied.


REMAND

The Court vacated the Board's denial of service connection for lumbar spine disorder based on a Joint Motion of the Parties that asserted the February 2009 VA medical examination on which the Board had relied is inadequate because it had not adequately addressed whether the claimed lumbar spine disorder had been aggravated (worsened beyond the normal progression of the disease) by the service-connected seizure disorder.

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  Further, the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck between the parties that forms the Joint Motion.  Forcier v. Nicholson, 19 Vet. App. 414, 425  (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination performed by an examiner qualified to determine the etiology of any current disorder of the thoracolumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

In addition to the service treatment records and post-service treatment records associated with the file, the examiner should consider the lay evidence provided by the Veteran regarding his observable symptoms during and after service.

The examiner should indicate whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran has a disorder of the thoracolumbar spine that had its onset in service or is otherwise directly related to service.  If not, the examiner should indicate whether it is at least as likely as not that the Veteran has a thoracolumbar spine disorder that was caused by (direct result of) his service-connected seizure disorder or was aggravated by (permanently worsened as a result of) the service-connected seizure disorder.  If aggravated, the examiner should attempt to enumerate what degree of permanent, measurable increase in the thoracolumbar spine disability is attributable to the service-connected seizure disorder.  

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  After completion of the above, review the expanded record and determine if any benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


